Title: To Benjamin Franklin from Pierre-François Chevallié, 21 October 1784
From: Chevallié, Pierre-François
To: Franklin, Benjamin


				
					Monseigneur
					Rochefort Le 21. 8bre. 1784./.
				
				Ayant fait L’acquisition au mois de mai 1777. du Vaisseau du Roy L’Hyppopotâme de 50. Canons, et La cession un mois aprés en faveur de M. de Beaumarchais je fus chargé par Luy de luy faire faire son radoub, Armément, et Expédition et de suppléer le nom du Fier Rodrigue, à celuy d’Hyppopotâme. Vous vous rappellerés aisément, Monseigneur, combien Les sollicitudes continuelles de L’Ambassadeur de Sa Majesté Britannique (:M. Stormont alors à Paris:) ont nécéssités de peines et de Soins par les précautions qu’il me fallut prendre pour parvenir à monter cette opération au grés des vuës de M. de Beaumarchais: j’ai été assés heureux pour les remplir et j’ai des Lettres de ce correspondant pleines d’éloges et de témoignages les plus flatteurs de sa satisfaction de ma conduite! Aussy m’ayant ensuite demandé à aller moi même dans le Vaisseau en qualité de Supercargue pour y gérer sa Cargaison et exécuter toutes Les opérations politiques et de Commerce, en Amérique, Je n’hésitai pas plus de vingt quatre heures à y consentir, Je m’embarquai donc sur ce Vaisseau qui appareilla des rades de L’Isle d’aix Le 7. Avril 1778. porteur d’un Duplicata du Traitté d’Union et de Commerce, entre La France et Les Etats Unis de L’Amérique, J’arrivai Le 26. May suivant au fort de Hampton à L’Embouchure des Riviéres James et d’York dans La Baye de Chésapeak. Je fus assez heureux pour avoir rempli ma mission dans deux mois vingt huit jours de

séjour au Continent (Le Vaisseau ayant appareillé de dessous Le Cap Henry le 25. aoust Suivant:) et d’accomplir ce voyage dans un terme de cinq mois vingt trois jours (:étant arrivé au Lieu de son départ dans Les Rades de L’Isle d’aix:) Le Ir. 8bre. 1778.
				Au Lieu d’avoir des témoignages satisfaisants de M. de Beaumarchais aprés mon retour de cet important voyage, il me suscita des difficultés infinies pour me priver des avantages qu’il m’avoit fait et accordé par un traitté passé entre nous avant l’epoque de mon Embarquement, il fallut en venir à un Réglément à L’amiable! Qui fut arretté en Arbitrage par trois des plus célébres Négotiants de Bordeaux qui rendirent leur Sentence Arbitrale le 20. May 1779. conforme a La copie que j’ai L’honneur de vous remettre cy joint.—
				Malgré cette division survenuë alors entre M. de Beaumarchais et moi, Je ne fus pas moins chargé par Luy du second Armément et Expédition du même Vaisseau, tout à fait en guerre! Je ne rappellerai icy à votre Excellence son combat à la prise de L’Isle de La Grénade aux Antilles sous Les ordres de M. le Comte d’Estaing vice Amiral dans lequel le Sr. Montaut L’ainé qui Le commandoit fut tué que pour prouver que je n’avois rien laissé à désirer pour que Le Vaisseau fut en êtat de combattre en Ligne ainsy que cela est arrivé, c’est aussy ce qui m’a merité de La part de M. de Beaumarchais un second temoignage de sa Satisfaction en se rendant de Luy même et de son propre mouvement à me faire donner par le Sr. de Francy son agent alors, deux Mandats ou Délégations sur L’Etat de Virginie, L’un de 5420. pounds 1. Schelling, et 6. Sols en argent réél et L’autre de 46. millers de tabac qui me revenoient pour ma Commission de trois pour cent dans Les fonds qui luy sont dûs et que j’ai été forcé par Les circonstances de laisser aprés moi, J’ai encore l’honneur de

remettre cy joint à votre Excellence les copies de ces deux Mandats et de La Lettre qui fut écrite le 9. 7bre. 1780. au Sr. Armistead Agent de L’Etat de Virginie pour luy en donner avis.—
				Et quoique M. Le Comte de Vergennes m’ait accordé aux sollicitations de M. Le Comte de La Touche Capitaine des Vaisseaux du Roy Le 26. Avril 1782. une Lettre de recommandation de mes intérests tres particuliére à M. Le Chevalier de La Luzerne notre Ministre plénipotentiaire auprés du Congrés qui s’est donneé tous les soins imaginables pour obtenir du Gouverneur et des Officiers de L’Etat de Virginie Le payément de ces deux Mandats, en à compte des sommes considérables qui sont duës a M. de Beaumarchais, mais qui ont été sans effet jusqu’a present: J’ai recours avec La plus grande confiance à La justice de votre Excellence à ce qu’il luy plaise protéger La reclamation que je fais faire de Son influence aupres des puissances de L’Etat de Virginie et du Congrés.—
				Je supplie votre Excellence de m’accorder sa bienveillance et L’appui de votre recommandation personnelle pour qu’il me soit payé sans plus de rétard en principal et Intérest toutes Les sommes qui me sont duës Le besoin que j’en ai est d’autant plus pressant que mon honneur ainsy que ma réputation en dépend et tient à Leur prompte rentree entre mes mains.—
				Le Mémoire et Le pacquet que j’ai L’honneur d’addresser cy joint à votre Excellence contenant mes Lettres particuliéres à Mrs. de Marbois, Le Mis. de Lafayette, Oster, Dominique Cabarus neveu et au Sr. Sans La mettront au fait de mes justes demandes aux uns et aux autres, et de ce que j’ai Lieu d’en attendre.—
				
				Je suis avec un profond Respect De vôtre Excellence Le trés humble, trés obeissant et Soumis Serviteur
				
					
						Chevallié
					
					Mgr. Benj: franklin Ministre Plenipotentiaire des Etats unis á Passy.
				
			